Per Curiam.

The trial court had jurisdiction of the person of the petitioner and of the offense with which he was charged. *98Petitioner had and exercised the adequate remedy of appeal (appeal dismissed, 167 Ohio St., 176, 146 N. E. [2d], 604, certiorari denied, 358 U. S., 45, 3 L. Ed. [2d], 44, 79 S. Ct., 37) from the judgment of conviction to review alleged errors and cannot now have another review by a proceeding in habeas corpus. Chapman v. Alvis, Warden, 169 Ohio St., 359, 159 N. E. (2d), 453.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.